Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-3 of our report dated July 15, 2009, which appears on page F-1 of the Annual Report on Form 10-K relating to the consolidated financial statements of Recovery Energy, Inc.f/k/a Universal Holdings, Inc. and Subsidiary. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /s/ WEBB & COMPANY, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach. Florida January
